Citation Nr: 1607111	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for hallux valgus of the left foot, postoperative with scar.

2.  Entitlement to an increased disability rating greater than 10 percent for hallux valgus of the right foot, postoperative with scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1993 to April 1997.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board remanded this case in March 2011, October 2014, and April 2015 for further development.  After completion of this development by the RO, the case was returned to the Board for further appellate consideration.

In August 2010, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  In a September 2014 letter, the Veteran was offered another hearing before a different VLJ who would ultimately decide this appeal.  In September 2014, the Veteran responded that he wanted a new hearing with a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015) (providing that the Board member who conducts the hearing will participate in making the final determination of the claim).  In February 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned VLJ.  Transcripts of both hearings are associated with the VBMS folder.  



FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum 10 percent rating for his left and right foot hallux valgus, postoperative with scar.

2.  The Veteran's postoperative scars of the feet do not manifest in frequent loss of covering, pain or tenderness on examination, limitation of function, and are not deep, do not cause limited motion in an area exceeding 6 square inches or 39 sq. cm., and do not exceed an area of 144 square inches or 929 cm.


CONCLUSIONS OF LAW

1.  The criteria are not met for an increased disability rating for right foot hallux valgus, postoperative with scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5280 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).    

2.  The criteria are not met for an increased disability rating for left foot hallux valgus, postoperative with scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5280,  (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify for the increased rating issues in this case was satisfied by letters sent to the Veteran dated in January 2008 and September 2008.  Moreover, the increased rating issues were last adjudicated by the RO in an August 2015 Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, the Veteran has received all required notice in this case for the increased rating issues, such that there is no error in the content or timing of VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, and hearing testimony in August 2010 and February 2015.  The Veteran has not identified any relevant private medical evidence not associated with the claims file.  

VA examinations rating the severity of the Veteran's service-connected bilateral hallux valgus with scar disabilities were provided in February 2008, March 2011, and July 2015.  These examinations are adequate as they were conducted upon a review of the claims file, included thorough examinations, and address the Veteran's symptoms as they relate to the relevant diagnostic codes.  Furthermore, there is no need for a more contemporaneous examination as the evidence does not indicate that the current rating may be incorrect or that there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  Thus, new VA examinations are not warranted.  

With regard to the August 2010 and February 2015 hearings, a VLJ who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At both hearings, the VLJ, the Veteran, and the representative outlined the increased rating issues on appeal.  They engaged in a discussion as to substantiation of those claims.  The Veteran discussed his specific symptoms and why he believed his disorders should be granted a higher rating.  He stated that his postoperative foot scars were painful.  Moreover, at the February 2015 hearing, the Veteran identified additional VA podiatry records dated after 2011, which were eventually secured by the RO.  In addition, at the earlier August 2010 hearing, the Veteran stated he does not receive any private treatment for his service-connected feet.  See testimony at page 10.  The actions of the VLJs supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the August 2010 and February 2015 hearings were legally sufficient, and there has been no allegation to the contrary.  

With regard to the previous March 2011, October 2014, and April 2015 Board remands, the Board finds that the RO substantially complied with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the RO secured additional VA treatment records; scheduled the Veteran for a February 2015 videoconference hearing; and, afforded the Veteran several VA examinations to rate the current extent and severity of his service-connected hallux valgus with postoperative scars disabilities.  As such, the RO has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issues on appeal.   

II.  Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  In this case, the Veteran filed his increased rating claim for his bilateral hallux valgus with postoperative scars in January 2008.  Thus, the relevant temporal focus for the disabilities in question dates back to January 2007.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

	A.  Bilateral Hallux Valgus of the Feet

In this case, the Veteran's bilateral hallux valgus of the feet is rated as 10 percent disabling for each foot under Diagnostic Code 5280, hallux valgus, unilateral.  38 C.F.R. § 4.71a (2015).  Hallux valgus is defined as an "angulation of the great toe away from the midline of the body (toward the other toes) [that] can be caused by bunions."  Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (citing Dorland's Illustrated Medical Dictionary 244, 729 (27th ed.1988)).  A bunion is an abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe.  See Dorland's Illustrated Medical Dictionary 261 (30th ed. 2003).

VA primary care and VA podiatry treatment records dated from 2007 to 2015 reveal treatment of the feet, status post bilateral bunionectomies.  The Veteran reported frequent, chronic bilateral foot pain and stiffness, especially in the big toes.  He also began to report right foot numbness in 2015.  At times he exhibited a slight limp.  His pedal pulses were palpable.  His deep tendon reflexes were active.  He received repeated cortisone shots to treat the pain.  There was no edema.  Muscle power was 5/5.  His foot joints had adequate range of motion with pain to the first  metatarsophalangeal joint (MPJ) joint on each foot.  He was provided orthotics for each foot.  VA x-rays in 2007 showed bilateral corrections of hallux valgus deformities with bunion formation.  VA x-rays did not reveal arthritis of either foot.  He was also treated for ingrown toenails.  

In a January 2008 increased rating claim, the Veteran reported pain when he stands for long periods of time.  He also reported loss of motion and numbness of both feet.  

A February 2008 VA examination documented bilateral foot pain in his instep when the Veteran was standing or walking.  He did not require assistive devices.  He was able to stand for 15-30 minutes and walk for over a quarter mile before having to stop to rest.  There was objective evidence of painful motion in both great toes.  There was also tenderness.  Significantly, there was no swelling, no instability, no weakness, no abnormal weight bearing, no hammertoes, no pes cavus, no malunion or nonunion of the tarsal or metatarsal bones, and no muscle atrophy.  The Veteran stated he worked as a barber and has pain when standing for extended periods of time.  

In a September 2008 Notice of Disagreement (NOD), the Veteran mentioned he could not work in jobs that required him to stand for long periods of time - he had lost jobs due to his service-connected hallux valgus.  The Veteran remarked that he did not have full range of motion in the feet, preventing exercise such as running.  He has lost time from work due to cortisone shots causing his feet to go numb.  

In a June 2009 VA Form 9, the Veteran described discomfort due to screws in his feet from his surgeries.  He has minimal range of motion and is unable to run and stand for long periods of time.  This impacts his daily activities.  His cortisone shots cause his feet to go numb.  

At the August 2010 travel board hearing, the Veteran reported that his feet exhibited excruciating pain, numbness, difficulty standing, limitation of motion, swelling, and tingling.  He has had to give up a few potential jobs that involved standing on his feet.  

At the February 2015 videoconference hearing, the Veteran noted constant pain in his big toes.  It hurts when he walks, and numbness and swelling are present.  It is even painful when he drives his car.  There is little range of motion in the feet.  His job as a barber is difficult because he often has to stand for a prolonged period of time.  

A March 2011 VA examination of the feet revealed the Veteran takes ibuprofen and Tylenol to treat his bilateral hallux valgus.  The Veteran reported redness, stiffness, and pain and swelling while standing and walking.  He did not identify fatigue, weakness, or lack of endurance.  He is able to stand from one to three hours, and walk a quarter of a mile.  He utilizes orthotic inserts for his feet, but with little efficacy.  Upon examination of the feet, painful motion of the first MTP joint, swelling, tenderness, and abnormal weight bearing were observed.  There was tenderness along the hallux and insoles.  There was mild angulation of the first MTP joint, with a hallux angle of 20 and 22 degrees.  Significantly, there was no instability, no weakness, no hammertoes, no pes cavus, no malunion or nonunion of the tarsal or metatarsal bones, and no muscle atrophy.  The service-connected hallux valgus results in increased tardiness and increased absenteeism from work as a barber.  He is unable to stand for long periods of time, which is an essential part of being a barber.  He has missed four weeks in the last year due to his hallux valgus.  He could not work in his prior job in a factory due to the physical demands.  

A July 2015 VA examination of the feet noted the Veteran's report of chronic pain and numbness to the base of the Veteran's first toes bilaterally.  Pain in the feet worsened with prolonged standing or walking.  Pain was accentuated on use and upon manipulation of the feet.  There was no swelling and no callouses.  The Veteran still used orthotics.  The Veteran uses a brace for his feet.  The Veteran was diagnosed with mild or moderate hallux valgus in both feet.  The Veteran was noted to have a history of tarsal osteotomy / metatarsal head osteotomy surgery.  Upon examination, the Veteran exhibited the following factors of functional loss of the feet - pain on weight-bearing, pain on non-weight-bearing, interference with standing, and a limitation of functional ability during flare-ups.  However, the VA examiner found the Veteran's functional impairment was not equivalent to amputation with prosthesis, although he could not engage in an occupation that required prolonged standing or walking.    

Under Diagnostic Code 5280, a maximum 10 percent rating may be assigned for each foot for unilateral hallux valgus if the disability is severe, analogous to amputation of the great toe, or if operated with resection of the metatarsal head.  38 C.F.R. § 4.71a.  Thus, the currently assigned10 percent ratings are the maximum ratings available under this diagnostic code.  Accordingly, no higher evaluation is warranted under Diagnostic Code 5280.  
 
Upon review of the evidence, the Veteran does not meet the criteria for an increased disability rating greater than 10 percent for right or left foot hallux valgus.  38 C.F.R. § 4.7.  In this regard, the Board has considered whether an increased evaluation or separate, additional evaluations would be in order under other relevant diagnostic codes for the feet.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Here, although a November 2012 VA podiatry consult noted bilateral pes planus, this is a distinct disability which is not service-connected.  Accordingly, an increased or separate evaluation is not warranted under that diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flatfoot).  Additionally, VA x-rays conducted from 2007 to 2015 and a July 2015 VA examiner determined there was no arthritis; thus, no increased or separate evaluations are warranted under the relevant diagnostic codes.  See 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  Moreover, the July 2015 VA examiner determined that the Veteran's numbness in the toes was not related to his service-connected bunionectomy, but rather was the result of nonservice-connected sciatica.  Increased or separate evaluations are thus not warranted on this basis.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2015).  

However, other diagnostic codes for foot disabilities are not more appropriate because the evidence of record does not support the presence of these foot disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (Morton's disease), Diagnostic Code 5281 (hallux rigidus); Diagnostic Code 5282 (hammer toes), Diagnostic Code 5283 (malunion or nonunion of the tarsal and metatarsal bones).  A February 2008 VA examiner, upon examination, found there was no hammertoes, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  In a March 2011 VA examination report, the examiner found that there was no foot weakness, no hammertoes, no pes cavus, and no malunion or nonunion of the tarsal or metatarsal bones.  Therefore, these diagnostic codes will not be applied.  See Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Moreover, Diagnostic Code 5284 refers to "other" foot injuries; hallux valgus is specifically listed in the rating schedule under Diagnostic Code 5280.  Where a disability is listed in the rating schedule, rating by analogy to another disability is inappropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) (quoting Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) ("[a]n analogous rating . . . may be assigned "only" where the service-connected condition is 'unlisted.'").  The Veteran's service-connected disability has been diagnosed as bilateral hallux valgus and there is no other evidence of another service-connected condition of the feet; therefore, Diagnostic Code 5284 does not apply.  

Accordingly, the Board concludes Veteran is not entitled to increased evaluations in excess of 10 percent for each foot for his service-connected hallux valgus or separate evaluations.  38 C.F.R. § 4.3.  

      B.  Postoperative Scars of the Feet

Postoperative scars on both feet have been implicitly associated with the Veteran's service-connected hallux valgus.  Moreover, in the August 2015 SSOC, the RO indicated that noncompensable (0 percent disabling) evaluations were in effect for each foot scar under 38 C.F.R. § 4.118, Diagnostic Code 7805, for limitation of function of the scars.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran has requested a compensable rating for each foot scar due to reported pain, discomfort, and color changes from each scar.  See August 2010 hearing testimony at pages 8-10; February 2015 hearing testimony at pages 3-4; June 2009 VA Form 9.  

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, the amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id.  In the present case, the Veteran's increased rating claim was pending in January 2008, which is before the October 2008 effective date, and the VA has not received a request from the Veteran for consideration under the amended criteria.  Therefore, the 2008 amended criteria for scars will not be addressed in this decision.  Rather, only the pre-2008 criteria will be considered.  

The evidence of record does not support compensable ratings for the Veteran's service-connected post-operative scars on both feet.  38 C.F.R. § 4.7.  The Board has considered that skin/scar diagnostic codes provide potential compensable disability ratings.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).  However, here, the evidence of record does not reveal scars causing disfigurement of the head, face, or neck (Diagnostic Code 7800); scars other than the head, face, or neck that are deep or cause limited motion in an area exceeding  6 square inches or 39 sq. cm. (Diagnostic Code 7801); scars other than the head, face, or neck that are superficial, do not cause limited motion, and in an area exceeding 144 square inches or 929 cm. or greater (Diagnostic Code 7802); superficial unstable scars with frequent loss of skin covering over the scar (Diagnostic Code 7803); superficial scars that are painful on examination (Diagnostic Code 7804); or scars that causes some sort of compensable limitation of function (Diagnostic Code 7805).  

In particular, VA primary care and VA podiatry treatment records dated from 2007 to 2015 on multiple occasions note the Veteran has surgical scars on his feet from his bilateral bunion surgery.  However, none of the VA treatment records state the size of the scars, or report them as deep, unstable, or painful.  In addition, the February 2008 VA skin examiner observed surgical scars on the left and right MTP joints of each foot.  Both scars had a width of only 1mm and a length of 5 cm.  There was no tenderness on palpation, no pain, no adherence to the underlying tissue, no limitation of motion or loss of function, no soft tissue damage, and no skin ulceration or breakdown over the scars.  The March 2011 VA examiner assessed surgical scars on the left and right MTP joints of each foot, overlying the hallux.  The width of both scars was 0.5 inches.  The respective lengths were 4 inches for the left foot, and 5 inches for the right foot.  Both scars were superficial, not painful on examination, no skin breakdown, no inflammation, no edema, no keloid formation, and no other disabling effects.  Finally, the July 2015 VA skin examiner diagnosed residual bilateral scars of the great toes, status post bunionectomy.  The scars demonstrated no pain, no loss of covering, no instability, and no deepness.  The length of the right foot scar was 3.5 cm.  The length of the left foot scar was 4.5 cm.  The VA examiner remarked there was no muscle or nerve damage from the foot scars.  The Veteran's scars did not affect his ability to work according to the July 2015 VA examiner.  

As such, these particular symptoms are not compensable under the rating criteria for scars.  In the absence of scar symptomatology that is compensable, the assignment of higher compensable evaluations for the Veteran's right and left postoperative foot scars under Diagnostic Codes 7800-7805 is not warranted.  

The Veteran has provided competent testimony in his June 2009 VA Form 9 that his scars were "sore" at the time of his "VA reviews."  The Veteran also testified at the August 2010 hearing that his foot scars were tender, painful, and throbbing.  See testimony at pages 8-10.  In addition, the Veteran testified at the February 2015 hearing that his foot scars were painful to the touch and sometimes they change color and turn red.  See testimony at pages 3-4.  As a lay person, again the Board emphasizes that the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected postoperative scars of the feet.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  A skin condition is the type of condition lending itself to lay observation.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  These descriptions are competent evidence of painful scars.  

The Board finds, however, that the Veteran's lay statements and testimony of painful foot scars are not significantly probative, based on the inconsistency with reports at VA examinations dated in February 2008, March 2011, and July 2015, where three separate VA examiners upon objective examination found the scars were not painful or tender.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Even if credible, the objective findings of the examiners which are based upon physical examination and palpation, outweigh the Veteran's statements.  The Board finds the observation of the skilled medical professional to be more probative and to carry more weight.  Moreover, Diagnostic Code 7804 (2008) specifically requires that the scar be "painful on examination."  Accordingly, the most probative evidence of record does not support compensable ratings for the Veteran's postoperative scars of the feet.  38 C.F.R. § 4.3.  

      C. Extraschedular Rating 

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for either the Veteran's service-connected bilateral hallux disability or his foot scars disability on an individual basis.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's symptomatology for his bilateral hallux valgus on an individual basis is fully addressed by the rating criteria under which the disability is rated - Diagnostic Code 5280.  The criteria under Diagnostic Code 5280 for hallux valgus contemplate severe symptoms, analogous to amputation of the great toe, or if operated with resection of the metatarsal head.  Although the Veteran has significant feet symptoms, these are encompassed within the definition of being analogous to amputation.  With regard to the Veteran's postoperative foot scars, the Board finds that the Veteran's symptomatology for this disability is fully addressed by the rating criteria under which such disability is rated - Diagnostic Code 7805, and any of the other potentially applicable Diagnostic Codes - 7800-7804.  The Veteran's reported "painful" scars were not confirmed after several thorough VA skin examinations.    

Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his bilateral hallux valgus and postoperative scars on an individual basis, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such foot or scar symptomatology.  The medical and lay evidence of record thus fail to show that the schedular criteria are rendered inadequate.  

In addition, despite the symptoms being contemplated within the diagnostic criteria, the Board acknowledges that the Veteran's service-connected bilateral hallux valgus clearly causes functional impairment, but no marked interference, at work.  The Veteran works as a barber, a job that often requires him to be on his feet.  In a January 2008 increased rating claim, the Veteran credibly reported pain when he stands for long periods of time.  He also reported loss of motion for both feet.  At the February 2008 VA examination the Veteran reported he was able to stand for 15 to 30 minutes and walk for over a quarter mile before having to stop to rest.  The Veteran stated he worked as a barber and has pain when standing for extended periods of time.  In a September 2008 NOD, the Veteran mentioned he could not work in jobs that required him to stand for long periods of time - he had lost jobs due to his service-connected hallux valgus.  The Veteran remarked that he did not have full range of motion in the feet, preventing exercise such as running.  He has lost time from work due to cortisone shots causing his feet to go numb.  At the August 2010 travel board hearing, the Veteran reported that he has had to give up a few potential jobs that involved standing on his feet.  At the February 2015 videoconference hearing, the Veteran noted his job as a barber is difficult because he often has to stand for a prolonged period of time.  At the March 2011 VA examination of the feet, the Veteran stated he is unable to stand for long periods of time, which is an essential part of being a barber.  He has missed four weeks in the last year due to his hallux valgus.  His foot pain prevents him from working at least one day each week.  He could not work in his prior job in a factory due to the physical demands.  The July 2015 VA examiner found the Veteran could not engage in an occupation that required prolonged standing or walking.  The Board acknowledges the difficulty that these service-connected disabilities cause the Veteran, but does not find it rises to the level of marked interference with employment.  Thus, since the Veteran's disability picture for his service-connected bilateral hallux valgus and scar disabilities on an individual basis is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hallux valgus and postoperative foot scar disabilities on appeal on an individual basis under the provisions of 38 C.F.R. § 3.321(b)(1) has not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In the present case, in addition to the service-connected bilateral hallux valgus and postoperative foot scar disabilities on appeal, the Veteran is also service-connected for an inguinal hernia repair scar at 0 percent disabling.  In any event, at this juncture, even considering the combined impact of all of the Veteran's service-connected disabilities, there is no evidence of exceptional or unusual circumstances to warrant referring these issues for extraschedular consideration.  38 C.F.R. 
§ 3.321(b)(1).  The schedular rating criteria fully address the Veteran's combined symptomatology for these disabilities.  There has been no allegation to the contrary by either the Veteran or his representative.  


ORDER

An increased disability rating greater than 10 percent for hallux valgus of the left foot, postoperative with scar, is denied. 

An increased disability rating greater than 10 percent for hallux valgus of the right foot, postoperative with scar, is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


